DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 07/07/2022, with respect to claims 1, 8 and their dependent claims and claim 16 have been fully considered and are persuasive.  The 102 rejections of claims 1,8 and their dependent claims and claim 16 have been withdrawn. 
Applicant's arguments filed 07/07/2022 with respect to claim 15 claims have been fully considered but they are not persuasive. Applicant argues that neither Bolotin nor Johnson disclose first and second sites each with a plurality of sockets, wherein the sockets of the second site are programmable independently of the plurality of the first site. However Bolotin clearly discloses multiple sites which can be programmed independently of each other (col 6 lines 10-17) and Johnson clearly teaches at least two sites with with sockets each (204,112 figure 2, para 0030). By duplicating the parts of the sockets at each site of Bolotin the system would double the number of sockets increasing how many devices can be programmed.  For at least the foregoing reasons claim 15 stands rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolotin.
Bolotin discloses a method of programming a plurality of devices including the steps of:
(Re claim 15) “a) calibrating locations of a … of first sockets at a first site” (col 5 lines 55-62). “b) placing a first … of devices in the … of first sockets at the first site” (col 1-2 lines 66-16). “c) initiating programming of the first … of devices in the plurality of first sockets” (col 6 lines 1-17). “d) calibrating locations of a … of second sockets at a second site;” (col 5 lines 55-62). “e) after said step c), placing a second plurality of devices in the plurality of second sockets at the second site;” (col 5 lines 31-39). “f) initiating programming of the second plurality of devices in the plurality of second sockets independently of step c)” (col 6 lines 1-17).
Boloton does not disclose that there are a plurality of sockets at each site.
Johnson teaches that there are a plurality of sockets at each site.
Increasing the number of sockets at each site is a mere duplication of parts and does not define beyond the present prior art of record.
It would have been obvious to one skilled in the art to modify the system of Bolotin to include multiple sockets at each site because it would increase the number of devices which can be handled by the system simultaneously.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4,6-8,12-14 and 17-24 are allowed over the present prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655